                             UNITED STATES DISTRICT COURT
                                     District of Maine

 COLBY L. DOUCETTE,                             )
                                                )
            Plaintiff,                          )
                                                )
 v.                                             )     No. 1:19-cv-00534-GZS
                                                )
 AROOSTOOK COUNTY JAIL, et al.,                 )
                                                )
            Defendants                          )
                                                )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge filed with the Court on December 17, 2019, his

Recommended Decision (ECF No. 6) and on January 27, 2020 his Supplemental Recommended

Decision (ECF No. 9). Plaintiff filed his Objection to the Recommended Decision (ECF No. 10)

on February 10, 2020.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.         It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
                  is hereby AFFIRMED.

       2.         It is ORDERED that based on the analysis set forth in the Recommended Decision
                  and in the Supplement to the Recommended Decision and after review of the
                  pleadings in accordance with 28 U.S.C. §§1915 and 1915A, the Plaintiff’s
                  Complaint, as amended, is hereby DISMISSED.


                                                     /s/George Z. Singal_____________
             th
Dated this 11 day of February, 2020.                 Judge, U.S. District Court
